Campbell, O. J.
{dissenting). I do not agree in the conclusions reached by the circuit court in this case.
When the defendant received a deed of the right of way over the land now owned by complainant, it gave a right to erect such bridges and other improvements as would belong to any railway had the land been condemned, except so far as modified by the terms of the grant. The only reserve was in favor of a water-way then existing, and supplying *128works also existing. I do not think this exception or burden can be enlarged at the pleasure of complainant. So far as its enlargement has been acquiesced in, defendant cannot now destroy it; and, had such been the effect of its action, I should concur in holding it illegal. But the piers-which the defendant company proposes to erect leave a passage considerably wider than is furnished by other parts of the canal, and practically much more spacious than the entrance through which all logs are run in. I do not think there is any proof which authorizes the inference that the-bridge, as contemplated, will be any hinderance whatever to-any business now provided for by the canal. The possibility that it may some day or other be found desirable to enlarge-it is not one of those things provided for in the grant, andi cannot, I think, be imported into it. There is no such restriction on the right of defendant, which I think is absolute-except as already suggested.
Had the grant been so limited as to leave it open to an inference that the complainant’s business might be enlarged in the ordinary course of improvement, there would still be as great an equity in favor of the enlarged and improved condition of the .railway as of the mills. Any agreement which would cut off a great public way from adaptation to its growing needs would be quite as unreasonable as the limitation of other enterprises in which public convenience is not sub-served so directly. But I do not think the grant is open to-any such construction.
Whatever may be thought of the methods resorted to in-, beginning the' piers, they cannot destroy the legal right off defendant to build the bridge in a more quiet way, or justify a permanent injunction. I think complainant made out no-case for the relief granted.

i